DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note from the Examiner
The following examiner’s amendment details amendments to the claims received from the Applicant on 2 August 2021. This is a corrected notice of allowance because the examiner neglected to cancel claim 12 as approved by Noah Flaks on 15 September 2021. The new cancellation of claim 12 is the only difference from the examiner’s amendment mailed 30 September 2021.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Noah Flaks on 15 September 2021 and in subsequent communications.

The application has been amended as follows: 
1. (Currently Amended) A management system for communicating with a mediating apparatus communicably connected to a device in a local network through a firewall, the management system comprising:
 processing circuitry configured to:

store the positioning information in association with device identification information identifying a device communicable with the mediating apparatus corresponding to the positioning information;
receive, from the mediating apparatus, device status information indicating a status of the device; and
display, on a display, [[(1)]] a first management image including (1) a map depicting an area including the location corresponding to the positioning information, and (2) a device identification image indicating the device status information related to the device corresponding to the device identification information associated with the positioning information, wherein the device identification image, which identifies the device, is displayed on the map at the location of the mediating apparatus indicated by the stored positioning information, wherein 
the processing circuitry is further configured to selectively switch between 
(1) displaying the first management image including the map and the device identification image, and 
(2) displaying a second management image including the map and a mediating apparatus identification image indicating apparatus status information of the mediating apparatus, without displaying the device identification information, and
the device identification image and the mediating apparatus identification image, when displayed, are displayed at the location of the mediating apparatus.

2. (Currently Amended) The management system of claim 1, wherein the processing circuitry is further configured to:

receive the apparatus status information indicating a status of the mediating apparatus from the mediating apparatus; and
display, on the display, [[a]] the second management image including the map the mediating apparatus identification image 

10. (Currently Amended) A display control method executed by a mediating apparatus communicably connected to a device in a local network and a management system that performs communication through a firewall, the display control method comprising:
acquiring positioning information indicating a location of the mediating apparatus;
storing positioning information indicating a location of the mediating apparatus in association with device identification information identifying the device communicable with the mediating apparatus corresponding to the positioning information;
receiving, from the mediating apparatus, device status information indicating a status of the device; [[and]]
displaying, on a display, [[(1)]] a first management image including (1) a map depicting an area including the location corresponding to the positioning information, and (2) a device identification image indicating the device status information related to the device corresponding to the device identification information associated with the positioning information, wherein the device identification image, which identifies the device, is displayed on the map at the location of the mediating apparatus indicated by the stored positioning information; and
selectively switching between 
	(1) displaying the first management image including the map and the device identification image, and 
	(2) displaying a second management image including the map and a mediating apparatus identification image indicating apparatus status information of the mediating apparatus, without displaying the device identification information, and
the device identification image and the mediating apparatus identification image, when displayed, are displayed at the location of the mediating apparatus.

11. (Currently Amended) A non-transitory recording medium storing instructions which, when executed by processing circuitry of a mediating apparatus communicably connected to a device in a local network and a management system that performs communication through a firewall, cause the processing circuitry to perform a display control method comprising:
acquiring positioning information indicating a location of the mediating apparatus;
storing positioning information indicating a location of the mediating apparatus in association with device identification information identifying the device communicable with the mediating apparatus corresponding to the positioning information;
receiving, from the mediating apparatus, device status information indicating a status of the device; [[and]]
displaying, on a display, [[(1)]] a first management image including (1) a map depicting an area including the location corresponding to the positioning information, and (2) a device identification image indicating the device status information related to the device corresponding to the device identification information associated with the positioning information, wherein the device identification ; and
selectively switching between 
	(1) displaying the first management image including the map and the device identification image, and 
	(2) displaying a second management image including the map and a mediating apparatus identification image indicating apparatus status information of the mediating apparatus, without displaying the device identification information, and
the device identification image and the mediating apparatus identification image, when displayed, are displayed at the location of the mediating apparatus.

12. (Cancelled) 

Allowable Subject Matter
Claims 1-11 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451